Exhibit 10.1

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”) is entered into as of the 11th day of September 2009 (the
“Separation Date”), by and between Robert A. Hitt, an individual (“Executive”),
Rexnord LLC, a Delaware limited liability company (“Rexnord”), RBS Global, Inc.,
a Delaware corporation and the parent company of Rexnord (“RBS Global”), and
Rexnord Holdings, Inc., a Delaware corporation and the parent company of RBS
Global (“Holdings”, and together with Rexnord and RBS Global, the “Companies”
and each, a “Company”).

WHEREAS, Executive has been employed as the Chief Executive Officer and
President of Rexnord pursuant to that certain Employment Agreement by and
between Executive and Rexnord, dated as of July 21, 2006 (the “Employment
Agreement”), and has served as a member of the Board of Directors of Rexnord;

WHEREAS, Executive has also been employed as the Chief Executive Officer and
President and has served as a member of the Board of Directors of each of RBS
Global and Holdings; and

WHEREAS, Executive desires to resign from employment with, as an officer and
member of the board of directors of, and in any and all other capacities with
the Companies and each of their respective subsidiaries and affiliates,
effective as of the Separation Date upon the terms set forth herein.

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Executive and the Companies agree as
follows:

I. Resignation. Executive hereby irrevocably resigns as an officer, director,
employee, member, manager and in any and all other capacities with the Companies
and each of their respective subsidiaries and affiliates, effective as of the
Separation Date. In connection and concurrently with the execution of this
Separation Agreement, Executive shall execute and deliver to the Companies the
letter attached as Exhibit A hereto. The Companies and each of their respective
subsidiaries and affiliates hereby accept such resignation, effective as of the
Separation Date. Executive acknowledges and agrees that any and all amounts and
benefits due to Executive from the Companies and each of their respective
subsidiaries and affiliates after the Separation Date shall be determined under
this Separation Agreement.

II. Consulting Services. For ninety (90) days following the Separation Date,
Executive will be available to Rexnord to perform consulting, transition and
advisory services as reasonably requested by Rexnord. Executive shall provide
the services contemplated by this Section II after the Separation Date in a
consulting capacity, shall not be an employee of Rexnord or any of its
affiliates during any such period, and shall perform such services for no
additional consideration beyond that expressly provided in this Separation
Agreement. Executive shall perform any such services requested of him in a
prompt, diligent and faithful manner and shall devote such time to such services
as may reasonably be required in order to timely complete such services.

 

1



--------------------------------------------------------------------------------

III. Severance; Stock Options.

A. Rexnord shall pay Executive any base salary that had accrued but had not been
paid (including accrued but unpaid vacation time) on and before the Separation
Date on the same date Rexnord makes its payroll payments generally for the pay
period in which the Separation Date occurred and shall pay any reimbursement due
to Executive pursuant to Section 3(f) of the Employment Agreement. Executive
agrees to promptly provide any and all documentation reasonably required by
Rexnord to support any such reimbursement due to Executive. The parties agree
that Executive’s accrued but unpaid vacation time as of the Separation Date is
not in excess of 1 day. Executive acknowledges and agrees that upon payment of
the amounts contemplated by this Section III(A), Executive shall have received
all amounts owed for his regular and usual salary (including, but not limited
to, any severance (other than the Severance Benefits expressly provided for in,
and subject to the terms of, this Separation Agreement), overtime, bonus,
accrued vacation, commissions or other wages), reimbursement of expenses, and
usual benefits from the Companies and each of their respective subsidiaries and
affiliates.

B. Subject to Section III(C) and Section VIII below, Executive is also entitled
to the following benefits (collectively, the “Severance Benefits”):

(i) Rexnord shall pay Executive the amount of Forty Nine Thousand Eight Hundred
Thirty Three Dollars and Thirty Three Cents ($49,833.33) per month, subject to
tax withholding, for a period of eighteen (18) consecutive months, with the
first payment being made in October 2009 and a payment being made in each of the
seventeen (17) months thereafter.

(ii) Rexnord shall provide continued participation in Rexnord’s group health
benefit plans (including the health, dental and vision plans) and in Rexnord’s
Exec-U-Care plan for Executive and his dependents at Rexnord’s expense until the
earlier of (i) the expiration of eighteen (18) months from the Separation Date
or (ii) Executive’s eligibility for participation in the substantially
comparable group health plan of a subsequent employer or entity (the “Benefits
Continuation Period”). For the avoidance of doubt, in the event that Executive
shall become eligible to participate in a subsequent employer’s or entity’s
substantially comparable benefits plan(s) offering one or more, but not all, of
the benefits herein described (for example, group medical, but not vision and
dental), Executive shall be entitled to continue to receive from Rexnord the
benefits that are not offered, and/or for which he is not eligible, under the
subsequent employer’s or entity’s benefits plan(s) until the earliest of the
expiration of eighteen (18) months from the Separation Date or he becomes so
eligible (if at all). In the event that the Benefits Continuation Period
terminates at the end of the 18-month period pursuant to clause (i) of this
Section III(B)(ii) (and not upon Executive’s eligibility to participate in a
subsequent employer’s group health plans pursuant to clause (ii)), Rexnord shall
reimburse Executive for the cost of the premiums incurred by Executive for
medical insurance coverage for himself and his dependents during the eighteen
(18) month period following the last day of the Benefits Continuation Period,
payable monthly in arrears upon Rexnord’s receipt of satisfactory invoices;
provided, however, that in no event shall the maximum aggregate amount of such
reimbursement exceed $50,000.

 

2



--------------------------------------------------------------------------------

(iii) Executive currently owns 60,208 shares of common stock, par value $0.01
per share (the “Common Stock”) of Holdings (the “Shares”), which Executive
acquired upon the exercise of vested stock options granted under the Rexnord
Holdings, Inc. 2006 Stock Option Plan (the “2006 Plan”). Notwithstanding
Section 4 of the Stockholders’ Agreement dated as of July 21, 2006 among
Holdings, Rexnord Acquisition Holdings I, LLC, Rexnord Acquisition Holdings II,
LLC and certain other stockholders of Holdings parties thereto (the
“Stockholders’ Agreement”) or Section 5 of the stock option agreements
evidencing the stock option awards under the 2006 Plan (the “Option
Agreements”), Holdings agrees that it shall not exercise its right to repurchase
the Shares following the Separation Date pursuant to Section 4 of the
Stockholders’ Agreement or Section 5 of the Option Agreements.

(iv) Rexnord shall reimburse Executive’s costs for outplacement services
approved in advance by Rexnord during the twelve (12) month period following the
Separation Date, payable quarterly in arrears upon Rexnord’s receipt of
satisfactory invoices.

C. This Section III(C) shall apply notwithstanding anything else contained in
this Separation Agreement to the contrary. As a condition precedent to Rexnord’s
obligation to pay or provide the Severance Benefits (or continue to pay or
provide such benefits, as the case may be), (i) Executive shall have complied
with the restrictive covenants set forth in Section VIII below and
(ii) Executive shall have fulfilled his obligations described in Section II
above. Further, Rexnord shall have no obligation to pay or provide the Severance
Benefits to Executive unless and until Executive’s release set forth in Section
IV becomes irrevocable by Executive under the ADEA.

D. Executive agrees that the payments and benefits contemplated by Section
III(B) shall constitute the exclusive and sole remedy for the termination of his
employment, and Executive covenants not to assert or pursue any other remedies
against anyone, at law or in equity, with respect to any termination of
employment.

E. To the extent that the benefits under Section III(B)(ii) or (iv) are taxable
to Executive, any reimbursement payment due to Executive pursuant to such
provision shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. To facilitate timely payment, Executive agrees to promptly provide any
and all documentation reasonably required by the Company to support any such
payment due to Executive. The benefits in Section III(B)(ii) and (iv) are not
subject to liquidation or exchange for another benefit and the amount of such
benefits and reimbursements that Executive receives in one taxable year shall
not affect the amount of such benefits or reimbursements that Executive receives
in any other taxable year.

F. Executive currently holds the following outstanding options to acquire shares
of Common Stock, of Holdings: (i) a stock option grant covering 115,791 shares
of Common Stock granted under the RBS Global Inc. Option Plan (the “Rollover
Options”), which is currently outstanding and has not been exercised as to any
portion thereof, (ii) a stock option grant covering 230,706 shares of Common
Stock granted under the 2006 Plan, a portion of which is currently outstanding
and has not been exercised as to 184,565 shares of Common Stock (the “July 2006
Options”), and (iii) a stock option grant covering 140,677 shares of Common
Stock granted under the 2006 Plan, a portion of which is currently outstanding
and has

 

3



--------------------------------------------------------------------------------

not been exercised as to 126,610 shares of Common Stock (the “April 2007
Options”). As of the Separation Date, the Rollover Options are fully vested, the
July 2006 Options are vested as to 92,283 shares of Common Stock and the April
2007 Options are vested as to 42,204 shares of Common Stock. Notwithstanding any
provision of any stock option agreement or other document to the contrary, on
the Separation Date, the Rollover Options shall be, and they hereby are,
cancelled and Rexnord shall pay to Executive, in consideration thereof, an
amount equal to One Million Four Hundred Ninety Thousand Two Hundred Thirty
Dollars and Seventeen Cents ($1,490,230.17), subject to tax withholding. Rexnord
shall pay such amount to Executive in a single cash lump sum not later than
three (3) business days after Executive’s release pursuant to Section IV becomes
irrevocable by Executive under the Age Discrimination in Employment Act of 1967
(the “ADEA”).

G. On the Separation Date, the July 2006 Options and the April 2007 Options
(including both vested and unvested portions) shall be, and they hereby are,
terminated and Executive shall have no further right with respect thereto or in
respect thereof.

IV. Release. Executive, on behalf of himself, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Companies and
each of their respective parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present, and each of them (hereinafter
together and collectively referred to as the “Releasees”) with respect to and
from any and all claims, wages, demands, rights, liens, agreements or contracts
(written or oral), covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden (each, a “Claim”), which he now owns or holds or he has at any time
heretofore owned or held or may in the future own or hold as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from his position as an officer,
director, employee, manager and/or member, as applicable, of any Releasee, or
any other transactions, occurrences, acts or omissions or any loss, damage or
injury whatever), resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Agreement including, without limiting the generality of the foregoing, any Claim
under Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Family and Medical Leave Act of 1993, or any other federal, state or
local law, regulation, or ordinance, or any Claim for severance pay, bonus, sick
leave, holiday pay, vacation pay, life insurance, health or medical insurance or
any other fringe benefit, workers’ compensation or disability (the “Release”);
provided, however, that the foregoing release does not apply to any obligation
of the Companies to Executive pursuant to any of the following: (1) any
obligation created by or arising out of this Separation Agreement; (2) any right
to indemnification that Executive may have pursuant to the Bylaws of any of the
Companies, any of their respective Certificates of Incorporation or under any
written indemnification agreement with any of the Companies (or any
corresponding provision of any subsidiary or affiliate of any of the Companies)
or under applicable state law with respect to any loss, damages or expenses
(including but not limited to attorneys’ fees to the extent otherwise provided)
that Executive may in the future incur with respect to his service as

 

4



--------------------------------------------------------------------------------

an employee, officer or director of the Companies or any of their respective
subsidiaries or affiliates; (3) any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any directors and officers
liability insurance policy of any of the Companies or any of their respective
subsidiaries or affiliates; (4) any rights to payment of benefits that Executive
may have under the Rexnord Special Signing Bonus Plan and the Rexnord
Supplemental Executive Retirement Plan (Executive’s benefit under the Rexnord
Special Signing Bonus Plan is $825,594 and his benefit under the Rexnord
Supplemental Executive Retirement Plan is approximately $642,311, each to be
finally determined and paid in accordance with and subject to the terms and
conditions of the applicable plan); (5) the continued medical or dental coverage
that Executive may have under the Consolidated Omnibus Budget Reconciliation
Act; or (6) any rights to payment of benefits that Executive may have under a
retirement plan or plans intended to qualify under Section 401(a) of the Code.
In addition, this Release does not cover any Claim that cannot be so released as
a matter of applicable law. Executive acknowledges and agrees that he has
received any and all leave and other benefits that he has been and is entitled
to pursuant to the Family and Medical Leave Act of 1993.

V. Unknown Claims. It is the intention of Executive in executing this Separation
Agreement that the same shall be effective as a bar to each and every Claim
hereinabove specified. Executive acknowledges that he may hereafter discover
Claims or facts in addition to or different from those which Executive now knows
or believes to exist with respect to the subject matter of this Separation
Agreement and which, if known or suspected at the time of executing this
Separation Agreement, may have materially affected this settlement.
Nevertheless, Executive hereby waives any right, Claim or cause of action that
might arise as a result of such different or additional Claims or facts.

VI. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Separation Agreement, he is waiving any and all rights or claims that
he may have arising under the ADEA, which have arisen on or before the date of
execution of this Separation Agreement. Executive further expressly acknowledges
and agrees that:

(a) In return for this Separation Agreement, he will receive consideration
beyond that which he was already entitled to receive before entering into this
Separation Agreement;

(b) He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

(c) He was given a copy of this Separation Agreement on September 11, 2009 and
informed that he had twenty-one (21) days within which to consider the
Separation Agreement and that if he wished to execute this Separation Agreement
prior to expiration of such 21-day period, he should execute the Acknowledgement
and Waiver attached hereto as Exhibit B;

(d) Nothing in this Separation Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law; and

 

5



--------------------------------------------------------------------------------

(e) He was informed that he has seven (7) days following the date of execution
of this Separation Agreement in which to revoke this Separation Agreement, and
this Separation Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Companies during the seven-day revocation period. In the event
that Executive exercises his right of revocation, neither the Companies nor
Executive will have any obligations under this Separation Agreement.

VII. No Transferred Claims. Executive warrants and represents that Executive has
not heretofore assigned or transferred to any person not a party to this
Separation Agreement any released matter or any part or portion thereof and he
shall defend, indemnify and hold the Companies and each of their respective
affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.

VIII. Restrictive Covenants.

A. Non-Competition. Executive hereby acknowledges and agrees in consideration
for the payments and other benefits set forth in this Separation Agreement, for
the period commencing on the date hereof and ending on the third anniversary of
the Separation Date, Executive shall not, at any time, directly or indirectly
engage in, have any equity interest in, or manage or operate any person, firm,
corporation, partnership or business (whether as director, officer, employee,
agent, representative, partner, security holder, consultant or otherwise) that
engages in any business which competes with any business of the Companies or any
of their respective subsidiaries or affiliates anywhere in the world to the
extent that the Companies or any of their respective subsidiaries or affiliates
were involved in such business or pursued involvement in such business at any
time during Executive’s employment with the Companies; provided, however, that
the Executive shall be permitted to acquire a passive stock or equity interest
in such a business provided the stock or other equity interest acquired is not
more than five percent (5%) of the outstanding interest in such business.

B. Non-Solicitation of Customers and Employees. Executive promises and agrees
that he will not, and shall not, for the period commencing on the date hereof
and ending on the third anniversary of the Separation Date, permit any of his
affiliates to, directly or indirectly, (i) recruit or otherwise solicit or
induce (or attempt to recruit or otherwise solicit or induce) any employee of
any of the Companies or any of their respective subsidiaries or affiliates to
leave the employ of such person or entity, or in any way interfere with the
relationship between the Companies or any of their respective subsidiaries or
affiliates, on the one hand, and any employee thereof, on the other hand,
(ii) hire any person or entity who is or any time was an employee of any of the
Companies or any of their respective subsidiaries or affiliates until six
(6) months after such individual’s employment relationship with such person or
entity has ended, or (iii) induce or attempt to induce any customer, supplier,
licensee or other business relation of any of the Companies or any of their
respective subsidiaries or affiliates to cease doing business with the Companies
or any of their respective subsidiaries or affiliates, or in any way interfere
with the relationship between any such customer, supplier, licensee or business
relation, on the one hand, and any of the Companies or any of their respective
subsidiaries or affiliates, on the other hand.

 

6



--------------------------------------------------------------------------------

C. Non-Disparagement. Executive promises and agrees that he will not at any time
following the Separation Date, directly or indirectly, make or ratify any
statement, public or private, oral or written may be critical or disparaging of
the Companies or any of their respective subsidiaries or affiliates, or any of
their respective products, services, officers, directors or employees. Each of
the Companies promises and agrees that neither it nor any of its respective
officers will at any time following the Separation Date, directly or indirectly,
make or ratify any statement, public or private, oral or written that may be
critical or disparaging of Executive. However, nothing in this paragraph shall
affect the ability or obligation of any such person or entity (including,
without limitation, Executive, Rexnord, RBS Global and Holdings) to provide
complete and truthful testimony or other information in connection with any
(i) governmental and/or regulatory investigation or proceeding, (ii) required
public, governmental or regulatory disclosure or fling, or (iii) pleadings,
discovery and/or trial in litigation.

D. Confidentiality; Return of Property. Executive represents, promises and
agrees that he has not in the past and that he will not at any time in the
future, unless compelled by lawful process, disclose or use for his own benefit
or purposes or the benefit or purposes of any other person, firm, partnership,
joint venture, association, corporation or other business organization, entity
or enterprise (other than each of the Companies and any affiliate thereof), any
trade secrets, or other confidential data or information relating to customers,
design programs, costs, marketing, sales activities, promotion, credit and
financial data, financing methods, or plans of the Companies, or any of their
respective subsidiaries or affiliates; provided that the foregoing shall not
apply to information which is not unique to the Companies (or their respective
affiliates, as applicable) or which is generally known to the industry or the
public other than as a result of Executive’s breach of this covenant. Executive
agrees that, to the extent he has not already done so, he will return to Rexnord
immediately all memoranda, books, papers, plans, information, letters and other
data, and all copies thereof or therefrom, in any way relating to the business
of the Companies or any of their respective subsidiaries or affiliates, whether
such information is in tangible or electronic form. Executive further agrees
that he shall have until September 25, 2009 to return to Rexnord all other
property of the Companies in his possession, including, but not limited to, all
office equipment, computer equipment, mobile phone, credit cards, vehicles and
keys. Executive further agrees that he has not retained and will not retain or
use for his account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Companies or any of their respective subsidiaries or affiliates; provided,
however, that Executive may retain his rolodex, address books, information
relating to his compensation or relating to reimbursement of expenses, documents
relating to his participation in employee benefit plans or programs of the
Companies or any of their respective affiliates, any agreement between Executive
and any of the Companies or any affiliate thereof relating to his employment
with the Companies or any affiliate thereof, and other personal property
provided that such items do not contain any confidential information of the
Companies. Executive shall have until October 11, 2009 to vacate the premises of
his Company-provided temporary housing.

E. Inventions. Executive acknowledges and agrees that all rights to discoveries,
inventions, improvements and innovations (including all data and records
pertaining thereto) related to the business of the Companies or any of their
respective subsidiaries or affiliates, whether or not patentable, copyrightable,
registrable as a trademark, or reduced to writing, that the Executive
discovered, invented or originated during the term of his employment

 

7



--------------------------------------------------------------------------------

with the Companies, and or Executive discovers, invents or originates for a
period of 12 months thereafter, either alone or with others and whether or not
during working hours or by the use of the facilities of the Companies
(“Inventions”), shall be the exclusive property of the Companies. Executive
acknowledges and agrees that he shall promptly disclose all Inventions to the
Companies, shall execute at the request of the Companies any assignments or
other documents the Companies may deem necessary to protect or perfect their
rights therein, and shall assist the Companies, at the Companies’ expense, in
obtaining, defending and enforcing the Companies’ rights therein. Executive
hereby appoints each Company as his attorney-in-fact to execute on his behalf
any assignments or other documents deemed necessary by the applicable Company to
protect or perfect such Company’s rights to any Inventions.

F. Understanding of Covenants. Executive represents and agrees that he (i) is
familiar with and carefully considered the foregoing covenants set forth in this
Section VIII (together, the “Restrictive Covenants”), (ii) is fully aware of his
obligations hereunder, (iii) agrees to the reasonableness of the length of time,
scope and geographic coverage, as applicable, of the Restrictive Covenants,
(iv) agrees that the Restrictive Covenants are necessary to protect the
Companies’ and their respective affiliates’ confidential and proprietary
information, good will, stable workforce and customer relations, and (v) agrees
that the Restrictive Covenants will continue in effect for the applicable
periods set forth above in this Section VIII regardless of whether Executive is
then entitled to receive severance pay or benefits from Rexnord. Executive
understands that the Restrictive Covenants may limit his ability to earn a
livelihood in a business similar to the business of Rexnord and any of its
affiliates, but he nevertheless believes that he has received and will receive
sufficient consideration and other benefits provided hereunder to clearly
justify such restrictions which, in any event (given his education, skills and
ability), Executive does not believe would prevent him from otherwise earning a
living. Executive agrees that the Restrictive Covenants do not confer a benefit
upon the Companies disproportionate to the detriment of the Executive.

G. Construction. In the event terms of this Section VIII shall be determined by
any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.

H. Injunctive Relief. Executive expressly agrees that the Companies will or
would suffer irreparable injury if he were to breach any of the provisions of
this Section VIII and that each of the Companies would by reason of such conduct
be entitled, in addition to any other remedies, to injunctive relief. Executive
consents and stipulates to the entry of such injunctive relief prohibiting him
from engaging in conduct which violates any of the provisions of this Section
VIII. Furthermore, in the event Executive breaches any of the provisions of this
Section VIII while he is receiving amounts or is entitled to Severance Benefits
under Section III(B), Executive shall not be entitled to receive any future
amounts or be entitled to any future Severance Benefits pursuant to Section
III(B).

 

8



--------------------------------------------------------------------------------

IX. Cooperation. Executive agrees to cooperate in any of the following types of
activities related to any events or actions that occurred during or prior to the
term of Executive’s employment with the Companies: (i) any internal
investigations by any of the Companies; (ii) the defense of the Companies and
each of their respective subsidiaries and affiliates against any threatened or
pending litigation; and (iii) any investigation or proceeding by any
governmental agency or body. Furthermore, Executive agrees to cooperate in the
prosecution of any claims and lawsuits brought by the Companies or any of their
respective subsidiaries or affiliates that are currently outstanding or that may
in the future be brought relating to matters which occurred during or prior to
the term of Executive’s employment with the Companies. From and after the
Separation Date, except as requested by the Companies or as required by law,
Executive shall not comment upon any (1) threatened or pending claim or
litigation (including investigations or arbitrations) involving the Companies or
any of their respective subsidiaries or affiliates or (2) threatened or pending
government investigation involving the Companies or any of their respective
subsidiaries or affiliates.

X. Miscellaneous

A. Successors.

(i) This Separation Agreement is personal to Executive and shall not, without
the prior written consent of the Companies, be assignable by Executive.

(ii) This Separation Agreement shall inure to the benefit of and be binding upon
the Companies and their respective successors and assigns and any such successor
or assignee shall be deemed substituted for the applicable Company under the
terms of this Separation Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the applicable
Company or all or substantially all of such Company’s assets or to which such
Company assigns this Separation Agreement by operation of law or otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Separation Agreement shall not be modified by any oral
agreement, either express or implied, and all modifications hereof shall be in
writing and signed by the parties hereto.

D. Complete Agreement. This Separation Agreement embodies the entire agreement
of the parties hereto respecting the matters within its scope. This Separation
Agreement supersedes all prior agreements of the parties hereto on the subject
matter hereof (including, without limitation, the Employment Agreement and the
Stockholders’ Agreement). Any prior negotiations, correspondence, agreements,
proposals, or understandings relating to the subject matter hereof shall be
deemed to be merged into this Separation Agreement and to the extent
inconsistent herewith, such negotiations, correspondence, agreements, proposals,
or

 

9



--------------------------------------------------------------------------------

understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein. Notwithstanding the foregoing, the Companies’ (and their
respective affiliates’) rights under any confidentiality, trade secret,
proprietary information, inventions or similar agreement to which Executive was
a party or otherwise bound are not integrated into this Agreement and such
rights of the Companies (or their respective affiliates, as the case may be)
shall continue in effect.

E. Severability. In the event that a court of competent jurisdiction determines
that any portion of this Separation Agreement is in violation of any statute or
public policy, then only the portions of this Separation Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Separation Agreement which do not violate any statute or public policy shall
continue in full force and effect. Furthermore, any court order striking any
portion of this Separation Agreement shall modify the stricken terms as narrowly
as possible to give as much effect as possible to the intentions of the parties
under this Separation Agreement.

F. Governing Law. This Separation Agreement and the legal relations hereby
created between the parties hereto shall be governed by and construed under and
in accordance with the internal laws of the State of Wisconsin, without regard
to conflicts of laws principles thereof; provided, however, that all issues and
questions concerning the construction, validity, enforcement and interpretation
of Article VIII shall be governed by, and construed in accordance with the laws
of the State of Ohio, without regard to conflicts of laws principles thereof.
Executive submits to the jurisdiction of the courts located in the State of
Wisconsin in the event of any proceedings in connection with this Agreement.

G. Legal Counsel. Each party recognizes that this is a legally binding contract
and acknowledges and agrees that they have had the opportunity to consult with
legal counsel of their choice. Each party has cooperated in the negotiation and
preparation of this Separation Agreement. Accordingly, any rule of law or legal
decision that would require interpretation of any claimed ambiguities in this
Agreement against the party that drafted it has no application and is expressly
waived. Executive agrees and acknowledges that he has read and understands this
Separation Agreement, is entering into it freely and voluntarily, and has been
advised to seek counsel prior to entering into this Separation Agreement and has
had ample opportunity to do so.

 

10



--------------------------------------------------------------------------------

H. Notices. All notices under this Separation Agreement shall be in writing and
shall be either personally delivered or mailed postage prepaid, by certified
mail, return receipt requested:

 

  (a) if to any or all of the Companies:

Rexnord LLC and/or

RBS Global, Inc. and/or

Rexnord Holdings, Inc.

4701 Greenfield Avenue

Milwaukee, WI 53214

Attention: General Counsel

with copies to:

Rexnord Holdings, Inc.

c/o Apollo Management, L.P.

10250 Constellation Blvd, Suite 2900

Los Angeles, CA 90067

Fax: (310) 843-1933

Attention: Larry Berg

and

Rexnord LLC

c/o Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, NY 10019

Fax: (212) 515-3288

Attention: Steven Martinez

and

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036

Fax: (212) 326-2061

Attention: Douglas Ryder, Esq.

 

  (b) if to Executive:

At the address on file with Rexnord

Notice shall be effective when personally delivered, or five (5) business days
after being so mailed. Any party may change its address for purposes of giving
future notices pursuant to this Agreement by notifying the other party in
writing of such change in address, such notice to be delivered or mailed in
accordance with the foregoing.

 

11



--------------------------------------------------------------------------------

I. Counterparts. This Separation Agreement may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

J. Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL, INCLUDING TRIAL BY JURY, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

K. Number and Gender. Where the context requires, the singular shall include the
plural, the plural shall include the singular, and any gender shall include all
other genders.

L. Headings. The section headings in this Separation Agreement are for the
purpose of convenience only and shall not limit or otherwise affect any of the
terms hereof.

M. Taxes. The Companies have the right to withhold from any payment hereunder or
under any other agreement between the Companies and Executive the amount
required by law to be withheld with respect to such payment or other benefits
provided to Executive. Other than as to such withholding right, Executive shall
be solely responsible for any taxes due as a result of the payments and benefits
received by Executive contemplated by this Separation Agreement.

[Remainder of page intentionally left blank]

 

12



--------------------------------------------------------------------------------

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this 14th day of October 2009, at Milwaukee County, WI.

 

“Executive”

/s/ Robert A. Hitt

Robert A. Hitt

EXECUTED this 14th day of October 2009, at Milwaukee County, WI.

 

“Company”

Rexnord LLC

a Delaware limited liability company.

/s/ Patricia Whaley

By:   Patricia Whaley Its:   Vice President and General Counsel “RBS Global”

RBS Global, Inc,

a Delaware corporation.

/s/ Patricia Whaley

By:   Patricia Whaley Its:   Vice President and General Counsel “Holdings”

Rexnord Holdings, Inc,

a Delaware corporation.

/s/ Patricia Whaley

By:   Patricia Whaley Its:   Vice President and General Counsel

 

13



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATION LETTER

Date: September 11, 2009

 

To:   

The Board of Directors of Rexnord LLC

The Board of Directors of RBS Global, Inc.

The Board of Directors of Rexnord Holdings, Inc.

From: Robert A. Hitt

I hereby resign as an employee, officer, director, member, manager and in any
other capacity with Rexnord LLC, RBS Global, Inc., Rexnord Holdings, Inc. and
each of their respective subsidiaries and affiliates, effective as of the date
set forth above.

 

/s/ Robert A. Hitt

Robert A. Hitt

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

ACKNOWLEDGEMENT AND WAIVER

I, Robert A. Hitt, hereby acknowledge that I was given 21 days to consider the
foregoing Employment Separation and General Release Agreement and voluntarily
chose to sign the Employment Separation and General Release Agreement prior to
the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the State of Wisconsin,
that the foregoing is true and correct.

EXECUTED this      day of                      2009, at                         
County,                         .

 

 

Robert A. Hitt

 

B-1